Citation Nr: 1325451	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  12-26 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee replacement.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION


The appellant served on active duty from November 1965 to November 1967.  He also had unverified Army Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appellant requested a hearing on his appeal form dated September 2012.  However, in February 2013, the appellant stated he was unable to travel and no longer desired a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the appellant's claim.  See 38 C.F.R. § 19.9 (2012).  

The appellant's representative asserted, in February 2013, that VA has not obtained all relevant records pertaining to the appellant's bilateral knee replacement. Specifically, the representative asserted that the appellant had additional service in the Army Reserve after 1967 and that it does not appear an attempt has been made to locate these records.  

VA has a duty to obtain all relevant federal records unless they are unobtainable or further efforts would be futile.  38 C.F.R. § 3.159(c)(2) (2012).  Additionally, if the Army Reserve records cannot be located, the appellant and his representative must be notified.  38 C.F.R. § 3.159(e).  The only evidence of record pertaining to the appellant's Army Reserve service is a July 1967 enlistment examination record.  The Board notes that the appellant's additional Army Reserve service records, if located, could be relevant to the credibility and weight of the appellant's lay statements that he has experienced chronic knee problems since 1966.  

Accordingly, in order to fulfill the Board's duty to assist, the appellant's Army Reserve records should be requested and obtained, if available, upon remand.  

Accordingly, the case is REMANDED for the following action:


1.  Verify the appellant's period(s) of Army Reserve service, including periods of active duty for training and inactive duty training.
 
2.  Contact the National Personnel Records Center, the Army Reserve, or any other appropriate agency, as necessary to locate all clinical treatment records, and service personnel records, pertaining to the appellant's Reserve service.  Any records that are received should be associated with the claims folder.  The appellant and his representative must be notified of any inability to obtain the requested documents.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on this matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



